EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Cohn (Reg. No. 57476) on 03/24/2021.

The application has been amended as follows: 
	Please enter the amendments filed 03/16/2021 and include the following amendments:

1. (Currently Amended) A blockchain-based-certificate issuing system comprising: 
a user terminal comprising a processor coupled to a memory having stored thereon software instructions that, when executed by the processor, cause the processor to: 

generate a certificate public key and a certificate private key, 
transmit the certificate public key, 
receive identification information of a user, and 
transmit blockchain-based-certificate-issuance personal information, wherein the blockchain-based-certificate-issuance personal information includes the identification information of the user;

receive the certificate-specific public key and the blockchain-based-certificate- issuance personal information from the user terminal, 
determine whether the blockchain-based-certificate-issuance personal information matches any information within the member user identification information database,
when the blockchain-based-certificate-issuance personal information matches any of the information within the member user identification information database, generate [[the]] a key generation guidance signal and transmit the key generation guidance signal to the user terminal, 
generate user identification hash information by hashing the blockchain-based- certificate-issuance personal information, 
identify user information from the user identification hash information, 
generate a public key record transaction generation request signal by collecting user identification information, the certificate public key, and the user identification hash,
and transmit the public key record transaction generation request signal;
a blockchain-based-certificate management server comprising a processor coupled to a memory having stored thereon software instructions that, when executed by the processor, cause the processor to: 
receive the public key record transaction generation request signal, 

generate public key record transaction information by collecting the certificate public key and public key record transaction ID information, wherein the public key record transaction ID information is a key value to search for the public key record transaction information,
transmit and record the public key record transaction information, 
store the public key record transaction ID information, 
generate user verification hash information by hashing the user identification hash information and the public key record transaction ID information, 
generate user verification transaction information by collecting the user verification hash information and user verification ID information, 
transmit and record the user verification transaction information, 
store the user verification transaction ID information, and 
store the user information; and
blockchain holding servers comprising a processor coupled to a memory having stored thereon software instructions that, when executed by the processor, cause the processor to:
receive the public key record transaction information and the user verification transaction information, 
authenticate a bitcoin payment through verification of bitcoin-payment transaction information,
identify an electronic wallet for recording the bitcoin-payment transaction information in blockchain, and 
record the public key record transaction information and the user verification transaction information in the blockchain of the electronic wallet.

2. (Previously presented) The blockchain-based-certificate issuing system of claim 1, 
wherein the user terminal has a key generation engine, and 
wherein the key generation engine generates the certificate public key and the certificate private key in response to the user terminal receiving the key generation guidance signal and the user terminal being disconnected from a network.

3. (Previously presented) The blockchain-based-certificate issuing system of claim 1, 
wherein the user terminal comprises an information storage unit and an encryption/decryption engine, and 
wherein the encryption/decryption engine: generates an encrypted certificate private key by encrypting the certificate private key on the basis of a password and a photo image, and stores the encrypted certificate private key in the information storage unit.

4. (Previously presented) The blockchain-based-certificate issuing system of claim 3, 
wherein the information storage unit includes a key generation notification screen unit, and 
wherein the key generation notification screen unit includes: 
a user identification information input screen including a user name input box receives a name of the user, a user date-of-birth input box receives a date of birth of the user, a user phone number input box receives a phone number of the user, and a user email input box receives an email of the user; 
a network block notification screen indicates that a network to which the user terminal is connected will be blocked before the certificate public key and the certificate private key are generated; 
a network block indication screen indicates that the network is blocked; 
a password input screen including a password input box receives the password; 
an image selection screen displays a plurality of images and receive a selection of the photo image from among the plurality of images; 
a key generation notification screen indicates that the certificate public key and the certificate private key are generated; 
a network connection indication screen indicates that the user terminal is reconnected to the network after the certificate public key and the certificate private key are generated; and 
an issuance completion notification screen indicates that the issuance of the blockchain-based certificate is complete.

5. (Previously presented) The blockchain-based-certificate issuing system of claim 1, 
wherein the blockchain-based-certificate-issuance personal information includes at least two of a name of the user, a date of birth of the user, a phone number of the user, and an email of the user, and 
wherein the user identification information is the phone number of the user.

6. (Previously presented) The blockchain-based-certificate issuing system of claim 1, 
wherein the blockchain-based-certificate issuance request server includes a hash processing engine, and 
wherein the hash processing engine hashes the blockchain-based- certificate-issuance personal information to generate user identification hash information.

7. (Currently Amended) The blockchain-based-certificate issuing system of claim 1, 
wherein the blockchain-based-certificate management server includes a second database unit with a user transaction search keyword information database; a transaction processing engine; and a hash processing engine, 
wherein the transaction processing engine: 
stores the 
generates the public key record transaction information, 
transmits 
records the public key record transaction information in the blockchain holding servers,
stores the public key record transaction ID information in the user transaction search keyword information database, 
generates the user verification transaction information, 
transmits the user verification transaction information to the blockchain holding servers, 
records the user verification transaction information in the blockchain holding servers, and 
stores the user verification transaction ID information in the user transaction search keyword information database, and 
wherein the hash processing engine hashes the user identification hash information and the pubic-key-record transaction ID information.

8. (Previously Presented) The blockchain-based-certificate issuing system of claim 1, wherein the public key record transaction information includes previous bitcoin-payment transaction ID information used to identify a storage position of a bitcoin to be used among bitcoins held by a remitter through previous bitcoin-payment transaction information; bitcoin authorization information of the remitter; a bitcoin-payment public key needed to determine validity of the bitcoin authorization information; public-key registration cost information corresponding to a cost required to register the certificate public key; and Operation Code RETURN (OPRETURN) information reporting that a transaction is not for bitcoin trading but for information recording.

9. (Previously Presented) The blockchain-based-certificate issuing system of claim 1, wherein the user verification transaction information includes previous bitcoin-payment transaction ID information used to identify a storage position of a bitcoin to be used among bitcoins held by a remitter through previous bitcoin-payment transaction information; bitcoin authorization information of the remitter; a bitcoin-payment public key needed to determine validity of the bitcoin authorization information; user verification hash registration cost information corresponding to a cost required to register the user verification hash information; and Operation Code RETURN (OP_RETURN) information reporting that a transaction is not for bitcoin trading but for information recording.
10. (Previously Presented) The blockchain-based-certificate issuing system of claim 9, wherein the user verification transaction information further includes blockchain-based- certificate discard reserve cost information corresponding to a cost to be used to discard the blockchain-based certificate, and discard reserve cost transfer information indicating a discard- prepared-reserve bitcoin address and a blockchain-based-certificate discard reserve cost corresponding to the blockchain-based-certificate discard reserve cost information so that the corresponding blockchain-based-certificate discard reserve cost information is transferred to a designated bitcoin address when the user verification transaction information is recorded in the blockchain of the blockchain holding servers.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present claims 1-10 disclose a blockchain-based-certificate issuing system comprising: a user terminal comprising a memory and processor that: generate a certificate public key and private key, transmit the public key, receive user identification information, and transmit certificate-issuance personal information including the identification information; 
a issuance request server comprising a user information database, memory, and processor that: receive the public key and personal information from the user terminal, determine whether the personal information matches any information in the database and subsequent to a match generate and transmit a key generation guidance signal to the user terminal, hash the personal information, identify user information from the user identification hash, generate a public key record transaction generation request signal by collecting user identification information, the public key, and the hash, and transmit the request signal; 
a management server comprising a memory and processor that: receive the request signal, extract the user information, public key, and hash, generate public key record transaction information by collecting the public key and public key record transaction ID information wherein the ID is used as a key value, transmit and record the public key record transaction information, generate a user verification hash by hashing the user identification hash and the ID information, collect the user verification hash information and user verification ID information, transmit and record the verification information, and store the verification ID and the user information; 
and blockchain holding servers comprising a memory and processor that: receive the public key record transaction information and verification information, authenticate a bitcoin payment through verification of transaction information, identify an electronic wallet, and record the public key record transaction information and verification information in the wallet.
The closest prior art of Fromknecht et al. (“A Decentralized Public Key Infrastructure with Identity Retention”) discloses a decentralized blockchain-based PKI system that issues and verifies blockchain-based public key certificates using a DHT that ties the public key to user identification information.
Corella (USP 6763459) discloses a PKI system comprising a certificate authority including a registration server and a credentials server that issue certificates binding a public key to user identification information.
Irvine (US 2015/0006895) discloses a peer-to-peer distributed hash table (DHT) system using a hash of a user’s public key as an identifier for the user’s identification information stored in the DHT.
However, the closest prior art does not disclose, neither singly nor in combination, for claims 1-10: a user terminal comprising a processor coupled to a memory having stored thereon software instructions that, when executed by the processor, cause the processor to: generate a certificate public key and a certificate private key, transmit the certificate public key, receive identification information of a user, and transmit blockchain-based-certificate-issuance personal information, wherein the blockchain-based-certificate-issuance personal information includes the identification information of the user; 
a blockchain-based-certificate issuance request server including a first database unit having a member user identification information database, the blockchain-based-certificate issuance request server comprising a processor coupled to a memory having stored thereon software instructions that, when executed by the processor, cause the processor to: receive the certificate-specific public key and the blockchain-based-certificate-issuance personal information from the user terminal, determine whether the blockchain-based-certificate-issuance personal information matches any information within the member user identification information database, when the blockchain-based-certificate-issuance personal information matches any of the information within the member user identification information database, generate a key generation guidance signal and transmit the key generation guidance signal to the user terminal;
a blockchain-based-certificate management server comprising a processor coupled to a memory having stored thereon software instructions that, when executed by the processor, cause the processor to: receive the public key record transaction generation request signal, extract the user information, the certificate public key, and the user identification hash information from the public key record transaction generation request signal, generate public key record transaction information by collecting the certificate public key and public key record transaction ID information, transmit and record the public key record transaction information, generate user verification hash information by hashing the user identification hash information and the public key record transaction ID information, generate user verification transaction information by collecting the user verification hash information and user verification ID information, transmit and record the user verification transaction information; 
and blockchain holding servers comprising a processor coupled to a memory having stored thereon software instructions that, when executed by the processor, cause the processor to: receive the public key record transaction information and the user verification transaction information and record the public key record transaction information and the user verification transaction information in the blockchain of the electronic wallet.
Examiner additionally notes that the above amendments in conjunction with those filed 03/16/2021 overcome the prior rejections under 35 USC 112(a) and 112(b).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575.  The examiner can normally be reached on Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685